Name: 74/584/EEC, Euratom, ECSC: Council Decision of 26 November 1974 on the adjustment of Article 32 of the ECSC Treaty, Article 165 of the EEC Treaty and Article 137 of the Euratom Treaty
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  justice
 Date Published: 1974-11-28

 Avis juridique important|31974D058474/584/EEC, Euratom, ECSC: Council Decision of 26 November 1974 on the adjustment of Article 32 of the ECSC Treaty, Article 165 of the EEC Treaty and Article 137 of the Euratom Treaty Official Journal L 318 , 28/11/1974 P. 0022 - 0022 Finnish special edition: Chapter 1 Volume 1 P. 0110 Swedish special edition: Chapter 1 Volume 1 P. 0110 COUNCIL DECISION of 26 November 1974 on the adjustment of Article 32 of the ECSC Treaty, Article 165 of the EEC Treaty and Article 137 of the Euratom Treaty (74/584/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the final paragraph of Article 32 of the Treaty establishing the ECSC, the final paragraph of Article 165 of the Treaty establishing the EEC and the final paragraph of Article 137 of the Treaty establishing the EAEC; Having regard to the joint declaration on the Court of Justice annexed to the final act of the conference between the European Communities and the States which have applied for accession to those Communities; Having regard to the request by the Court of Justice; Whereas the provisions of the third paragraph of Article 32 of the Treaty establishing the ECSC, the third paragraph of Article 165 of the Treaty establishing the EEC and the third paragraph of Article 137 of the Treaty establishing the EAEC should be adapted so as to enable the Court of Justice to assign, within the framework of its Rules of Procedure, certain classes of preliminary rulings to its chambers, HAS DECIDED AS FOLLOWS: Article 1 The third paragraph of Article 32 of the Treaty establishing the ECSC shall be replaced by the following: "Whenever the Court of Justice hears cases brought before it by a Member State or by one of the institutions of the Community or, to the extent that the chambers of the court do not have the requisite jurisdiction under the Rules of Procedure, has to give preliminary rulings on questions submitted to it pursuant to Article 41, it shall sit in plenary session." The third paragraph of Article 165 of the Treaty establishing the EEC shall be replaced by the following: "Whenever the Court of Justice hears cases brought before it by a Member State or by one of the institutions of the Community or, to the extent that the chambers of the court do not have the requisite jurisdiction under the Rules of Procedure, has to give preliminary rulings on questions submitted to it pursuant to Article 177, it shall sit in plenary session." The third paragraph of Article 137 of the Treaty establishing the EAEC shall be replaced by the following: "Whenever the Court of Justice hears cases brought before it by a Member State or by one of the institutions of the Community or, to the extent that the chambers of the court do not have the requisite jurisdiction under the Rules of Procedure, has to give preliminary rulings on questions submitted to it pursuant to Article 150, it shall sit in plenary session." Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 26 November 1974. For the Council The President J. LECANUET